 Case 1:19-cv-00282-PLM-SJB ECF No. 15 filed 07/08/20 PageID.480 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 QUENTIN D. CARPENTER,

        Plaintiff,
                                                         Case No. 1:19-cv-282
 v.
                                                         HONORABLE PAUL L. MALONEY
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 _____________________________________/


                                         JUDGMENT

       In accordance with the Order entered this date:

       IT IS HEREBY ORDERED that the decision of the Commissioner of Social Security is

AFFIRMED.




Dated: July 8, 2020                                         /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
